Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 4/20/20 wherein:
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over COMA (US 2008/0191119) (Applicant’s IDS field on 6/10/20) in view of KEMP ET AL 2018/0267690). Herein after Coma and Kemp
As for independent claim 1, COMA discloses a manipulator comprising: a shaft driven by a first motor {see at least figure 4, item 8}; a rotatable unit coupled to the shaft, wherein the rotatable unit rotates with rotation of the shaft {see at least figures 1 and 4, item 1}; and a gripper coupled to the linear slider to facilitate movement of the gripper along a first plane defined by the first surface of the rotatable unit {see at least figure 4, item 2}. 
COMA discloses claimed invention as indicated above.  COMA does not explicitly discloses a linear slider disposed on a first surface of the rotatable unit configured to slide from an initial position proximate to an outer edge of the rotatable unit to intermediate positions and to a final position proximate to a center of the rotatable unit.  However, such linear slider is taught in at least figure 2,item 216 , pars. 0044-0045 in KEMP reference.  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the teachings of KEMP into the system of COMA in order to provide the system with the enhanced capability of linearly move the grip to a desired position on the rotatable unit as desired. 
As for dep. claim 2-3, which discloses wherein the gripper comprises a pneumatic cylinder to facilitate movement of the gripper along a second plane orthogonal to the first plane, wherein the gripper is one of a suction gripper, claw gripper, or magnetic gripper {see KEMP at least pars. 0041, 0047}.
As for dep. claim 4, which discloses wherein the linear slider is actuated by a second motor mounted on a second surface of the rotatable unit.  It would have been obvious that the linear slider is actuated a motor in order to move the slider as shown in the X direction as shown in figure 2 of KEMP reference.
As for dep. claim 5, which discloses  wherein the first surface and the second surface are on opposite different sides of the rotatable unit, and wherein the rotatable unit is a circular disc {see KEMP at least figure 2}. 
As for dep. claim 6, which discloses wherein the linear slider comprises a movable carriage to facilitate movement of the gripper along the first plane {see KEMP at least figure 2. 
As for dep. claim 7, which discloses wherein the shaft is mounted on one of a ceiling or a floor {see COMA at least figures 2 and 5}. 
As for dep. claim 8, which discloses wherein the shaft is coupled with an aperture provided on the center of the rotatable unit {see COMA at least figure 4, item 8}. 
As for claims 10-20, the limitations of these claims have been noted in the rejection above.  They are therefore considered rejected for the same reason sets forth above.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over COMA in view of KEMP as applied to claims above and further in view of BANDO (US 2006/0128281).
As for dep. claim 9, COMA and KEMP discloses claimed invention as indicated above except for the linear slider comprises profiled rail guides with integrated rack & pinion assemblies operated by a second motor.  However, such limitations are well known at the time of the invention was made as taught in at least figure 4, par. 0049 of BANDO reference.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the teachings of BANDO into the combined system of COMA and KEMP in order to provide the linear slider with rails guides with integrated rack and pinion in order to linearly move the gripper to a desired position. 
Conclusion
The following references are cited as being of general interest:  Angel (6,435,397), Ruiz Morales (2009/0024142) and Hoshino (2017/0248936).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664